 

EXHIBIT 10.1

 

  __________________, 2014

 

Janel World Trade, Ltd.

150-14 132nd Avenue

Jamaica, New York 11434

 

Re:Subscription Agreement (this “Agreement”) for the Purchase of Series C
Cumulative Preferred Stock of Janel World Trade,
Ltd.                                  

 

Gentlemen:

 

As of the date hereof pursuant to the terms and conditions listed below, the
undersigned (the “Investor”) hereby subscribes for the purchase of __________
shares of Preferred Stock, designated as “Series C Cumulative Preferred Stock,”
par value $0.001 per share (the “Shares”), of Janel World Trade, Ltd., a Nevada
corporation (the “Company”), at a purchase price of $10.00 per Share, or an
aggregate purchase price of $_________, and hereby tenders such aggregate
purchase price to the Company by wire transfer to the Company.

 

In consideration of the acceptance by the Company of the Investor’s subscription
for the Shares as set forth herein, the Investor hereby agrees, covenants,
represents and warrants as follows:

 

1.            Representations and Warranties of the Investor.

 

The Investor represents and warrants to the Company as follows:

 

(i)            Review of Company Information. The Investor has received,
carefully reviewed and is familiar with the Company’s filings with the
Securities and Exchange Commission, including, without limitation, the Company’s
Annual Report on Form 10-K for the year ended September 30, 2013, Quarterly
Reports on Form 10-Q for the quarters ended December 31, 2013, March 31, 2014
and June 30, 2014, and Current Reports on Form 8-K since September 30, 2013 (the
“Securities Filings”). The Investor understands and has evaluated the risks of
an investment in the Company, including, without limitation, the risks set forth
in the section entitled “Risk Factors” in the Company’s Annual Report of Form
10-K for the year ended September 30, 2013.

 

(ii)           Investment Intent. The Investor is acquiring the Shares solely
for investment, solely for the Investor’s own account, not for the account of
any other person, and not for distribution, assignment or resale to others and
no other person has a direct or indirect beneficial interest in any Shares so
acquired.

 

(iii)          Independent Advisors. The Investor has consulted with the
Investor’s legal and tax advisors with respect to legal matters and the
financial and tax consequences of an investment in the Company, as well as the
suitability of this investment, based on the Investor’s individual
circumstances.

 

 

 

 

(iv)          Access to Other Information. In making a decision to purchase the
Shares, the Investor has relied solely upon its independent investigation. The
Investor has had the opportunity to ask questions of and receive answers from
the Company (or persons acting on its behalf) concerning the terms and
conditions of an investment in the Shares, the activities of the Company, and
other matters pertaining to this investment and to obtain any additional
information which the Company possesses or can acquire without unreasonable
effort or expense that is necessary to verify the accuracy of information
furnished by the Company in the Securities Filings or that which was otherwise
provided in order for the Investor to evaluate the merits and risks of an
investment in the Shares, and has not been furnished any other offering
literature or prospectus. All such questions and requests for information have
been answered to the full satisfaction of the Investor.

 

(v)           Advertisement. The Investor has neither relied upon nor seen any
form of advertising or general or public solicitation, including communications
published in or broadcasted by any print or electronic medium and mass mailings,
in connection with the offering of the Shares, and is not aware of any such
solicitation or advertisement received by others.

 

(vi)         Accredited Investor Status.

 

The Investor is an “accredited investor” within the meaning of Rule 501 of
Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”).

 

(viii)        Investor’s Residence. The Investor has its principal residence in
the State of ____________, and has no present intention of changing such
principal residence.

 

(ix)          Risk of Investment. The Investor acknowledges that an investment
in the Company involves a high degree of risk. The Investor acknowledges that
the purchase of the Shares is a speculative investment involving a high degree
of risk and any estimates and predictions that may have been made by the Company
merely represent predictions of future events, which may or may not occur and
are based on assumptions, which may or may not occur. As a consequence, such
predictions may not be relied upon to indicate the actual results, which might
be attained. The Investor understands that he/she must therefore bear the
economic risk of this investment for an indefinite period of time and be able to
withstand a total loss of the investment.

 

(x)           Limited Market for Shares. The Investor understands that the
issuance of the Shares has not been registered under the Securities Act and that
the Shares are being sold in reliance upon the exemption from the registration
requirements under the Securities Act provided in Regulation D promulgated
thereunder or pursuant to other exemptions not inconsistent therewith. The
Investor further understands that there is a limited public trading market for
the Shares and there can be no assurance that an active market will develop.

 

- 2 -

 

 

(xi)          Restrictions on Transferability; Legend. The Investor acknowledges
and understands that: (a) the Shares have not been registered under the
Securities Act and any applicable state or foreign securities laws (the “State
Acts”), and may not be sold, pledged, hypothecated, donated or otherwise
transferred (whether or not for consideration) by the Investor unless registered
pursuant to the Securities Act and the State Acts, or upon presentation to the
Company of evidence satisfactory to the Company, or submission to the Company of
a favorable opinion of counsel acceptable to the Company, to the effect that any
such transfer is subject to an applicable exemption under and will not be in
violation of the Securities Act and the State Acts; (b) the Company has not
agreed to register the Shares for distribution in accordance with the provisions
of the Securities Act or the State Acts, and has not agreed to comply with any
exemption under the Securities Act and the State Acts for the transfer of the
Shares; and (c) as a result of the limitations on the ability to transfer the
Shares, the Investor may be required to hold the Shares indefinitely and
therefore may not realize any liquidity from any sale of the Shares. The
Investor understands that the certificates, if any, representing the Shares may
bear at issuance a restrictive legend in substantially the following form:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws of any state, and may not be offered, transferred, pledged, hypothecated,
sold or otherwise disposed of unless a registration statement under the
Securities Act and applicable state securities laws shall have become effective
with regard thereto, or an exemption from registration under the Securities Act
and applicable state securities laws is available in connection with such offer
or sale.”

 

(xii)         Entity Authority. The Investor is duly and validly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization as set forth on the signature page hereof, with the requisite
corporate power and authority to purchase the Shares to be purchased by it
hereunder and to execute and deliver this Agreement. The Investor has previously
made other investments or engaged in other substantive business activities prior
to receiving an opportunity to purchase the Shares and was not formed with a
view to investment in the Shares.

 

(xiii)        Finder’s Fees. The Investor has made no arrangement, which could
give rise to any broker’s or finder’s fees or similar fees in connection with
the purchase of the Shares.

 

(xiv)        Reliance by Company. The foregoing representations and warranties
and all other information which the Investor has provided to the Company
concerning such Investor, the financial position of the Investor, and the
Investor’s knowledge of financial and business matters, or in the case of
persons investing as joint tenants or a corporation, partnership, trust or other
entity, the knowledge of financial and business matters of the person making the
investment decision on behalf of such joint tenants or entity, including all
information contained herein, are true and accurate as of this date and shall be
true and accurate as of the date of the acceptance by the Company of this
subscription. If in any respect such representations, warranties or information
shall not be true and accurate at any time prior to the Investor’s receipt of
confirmation of acceptance of this subscription, the Investor will give written
notice of such fact to the Company, specifying which representations, warranties
or information are not true and accurate and the reasons therefor.

 

- 3 -

 

 

2.            Covenant of the Investor.

 

The Investor covenants and agrees that the Investor will not take, or cause to
be taken any action with respect to the Shares that would cause the Investor to
be deemed an “underwriter” as defined in Section 2(11) of the Securities Act.

 

3.            Indemnification.

 

The Investor understands and acknowledges that the Company and its control
persons are relying on the representations, warranties and agreements made by
the Investor in this Agreement and the Investor agrees to indemnify and hold
harmless the Company, its control persons, the Company’s affiliates and anyone
acting on its behalf from and against all damages, losses, costs and expenses
(including reasonable attorneys’ fees) which they may incur by reason of any
breach of the representations and warranties made by the Investor herein.

 

4.            Binding Effect; Successors and Assigns.

 

This Agreement will be binding upon the parties hereto, the successors and
assigns of the Company and the heirs, personal representatives, successors and
assigns of the Investor. This Agreement will inure to the benefit of the Company
and its successors and assigns. Neither this Agreement nor any part of it is
assignable by the Investor.

 

5.            Miscellaneous.

 

(i)            Upon the Company’s acceptance of this subscription by
countersigning below, this Agreement constitutes the entire agreement among the
parties hereto with respect to the subscription by the Investor for the Shares
and may be amended only by a writing executed by the parties hereto.

 

(ii)           Within 10 days after receipt of a written request from the
Company, the Investor agrees to provide such information and to execute and
deliver such documents as reasonably may be necessary to comply with any and all
laws and ordinances to which the Company is subject.

 

(iii)          Each provision of this Agreement shall be considered separable
and if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity shall not impair the
operation of or affect the remaining portions of this Agreement.

 

- 4 -

 

 

(iv)          This Agreement shall be construed in accordance with the laws of
the State of New York, without regard to principles of conflict of laws.

 

Sincerely,

 

FOR INDIVIDUALS:   FOR ENTITIES:                 (Name of Entity) Name:        
  By:       Name:     Social Security Number   Title:                    
Taxpayer Identification Number          

 

ACCEPTED THIS _____ DAY OF ___________, 2014       Janel World Trade, Ltd., a
Nevada corporation       By:       William J. Lally, President  

 

- 5 -

 